Exhibit 12.2 TEXTRON INC. INCLUDING ALL MAJORITY-OWNED SUBSIDIARIES COMPUTATION OF RATIO OF INCOME TO FIXED CHARGES (unaudited) (In millions, except ratio) Six Months Ended June 30, 2007 Fixed charges: Interest expense* $ 255 Estimated interest portion of rents 15 Total fixed charges $ 270 Income: Income from continuing operations before income taxes $ 581 Fixed charges 270 Adjusted income $ 851 Ratio of income to fixed charges 3.15 * Excludes interest expense related to unrecognized tax benefits.
